DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 01/10/2020.
Claims 1-19, 37 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 19, 37 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (BIER-TE Ping and Trace draft-chen-bier-te-ping-01, 10/07/2016).

For claims 1, Chen discloses a packet forwarding method based on traffic engineering for bit indexed explicit replication (BIER-TE), comprising: 
acquiring X bit string sub-package structures from a BIER-TE based message (section 3.1.1, BIER-TE forward_connected TLV, section 3.2, bitstring sub-TLV structures in a BIER-TE message such as Downstream Mapping Sub-TLVs); and 
forwarding the message according to the X bit string sub-package structures (section 3.1.1, BIER-TE forward_connected TLV for forwarding to remote interface and receiving node), wherein X is greater than or equal to 1 (section 3.2, Downstream Mapping Sub-TLVs, section 3.1, Target FEC Stack TLVs).

Claims 19, 37 are rejected for the same rationale in claim 1.

For claim 2, XX discloses each of the bit string sub-package structures is a bit string sub-type length value (TLV) (section 3.2, Downstream Mapping Sub-TLVs).

Allowable Subject Matter and Reasons for Allowance
Claims 3-18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452